Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 6/30/22 is acknowledged.  Claim 1 was canceled.  Claims 2-20 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/22 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 3-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the pending claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified and maintained.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. (“Handique,” US Pub. No. 2007/0292941, previously cited and cited in IDS) in view of Singer (WO 2013/176992, previously cited and cited in IDS). 
As to claim 2, Handique discloses a fluidic device comprising: a sample inlet; a fluidic channel in fluidic communication with the sample inlet; a lysis region in fluidic communication with the fluidic channel; an amplification region; and a reaction region, different from the amplification region.  See e.g., [0320] et seq.  
Regarding claim 2, Handique does not specifically disclose wherein the fluidic channel has a length of at least 1 cm and a length-to-width ratio of at least 5:1.  Handique does not disclose the claimed dimensions.  The court held In re Yount, 80 USPQ 141 (CCPA 1948) “that mere size is not ordinarily a matter of invention.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claimed dimensions in order to employ an optimum volume of sample, which would provide accurate test results.  
Furthermore, with regard to claim 2, Handique does not specifically disclose the reaction region contains a duplex DNA Invading Artificial Nucleic Acid (DIANA) for detecting a microbial genomic material from one or more microbial cells.  Singer discloses in e.g., [0004] et seq., a method of first contacting a plurality of [Symbol font/0x67]PNA capture probes (“DNA Invading Artificial Nucleic Acids (DIANAs)”) to genomic material in a clinical sample obtained from a subject.  The [Symbol font/0x67]PNA capture probes comprise at least one sequence consisting of, e.g., SEQ ID NO: 1-18 et seq.  Singer further discloses in e.g., [0049] et seq., [Symbol font/0x67]PNA has the unique ability to invade structured nucleic acids, such as double stranded DNA (dsDNA) and RNA, which facilitates a less complex method for target identification. [Symbol font/0x67]PNA’s affinity to single-stranged NAs is so high that is has the ability to naturally invade the double stranded structure and bind through standard Watson-Crick base pairing to the correct sequence (“duplex DIANAs”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include duplex DIANAs because the composition facilitates a less complex method for target identification (e.g., [0049] of Singer). 
As to claim 3, as to the first lysis region, see e.g., [0289] et seq. of Handique.  As to the second lysis region, see e.g., [0370] et seq. of Handique.  
As to claim 4, 5, 6, 7, 8, and 20, see e.g., fig. 10 and [0206] et seq.  It is noted that Handique does not specifically disclose the claimed dimensions.  However, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions.   It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claimed dimensions in order to employ an optimum volume of sample, which would provide accurate test results.  
As to claims 9-11, see wax in e.g., [0239] et seq. of Handique.  
As to claim 12, see e.g., [0055] et seq.
As to claim 13, see claim 2 above with regard to the duplex DIANAs.  In addition, Handique does not specifically disclose each DIANA targets one or more amplicons from a specific microorganism(s).  Singer discloses in e.g., [0053] et seq., [Symbol font/0x67]PNAs probes preferably target rDNA/rRNA sequence of the microbial pathogen. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to target a specific microorganism because it would enable the detection of a gene sequence that encodes for antimicrobial resistance (e.g., [0052] of Singer). 
As to claim 14, see claim 2 above.  [Symbol font/0x67]PNAs is a gamma peptide nucleic acid in e.g., [0002] et seq. of Singer.  See claim 2 for motivation statement. 
As to claim 15, see claim 2 above and e.g., [0048] et seq. of Singer.  See claim 2 for motivation statement. 
As to claim 16, see e.g., Tween-20 (surfactant) in [0121] et seq. of Singer.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Tween-20 because it is readily available and economically efficient material. 
As to claim 19, see e.g., [0289] et seq. of Handique, which discloses the wash liquid can be a solution having one or more additional components (e.g., a buffer, chelator, surfactant, a detergent, a base, an acid, or a combination thereof). Exemplary solutions include, for example, a solution of 10-50 mM Tris at pH 8.0, 0.5-2 mM EDTA, and 0.5% -2% SDS, a solution of 10-50 mM Tris at pH 8.0, 0.5 to 2 mM EDTA, and 0.5%-2% Triton X-100.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Handique in view of Singer, as applied to claim 2 above, and further in view of Xi et al. (“Xi,”, Evaluation of Microfluidic Biosensor Development Using Microscopic Analysis of Molecular Beacon Hybridization Kinetics, 2005, previously cited and cited in IDS).
See Handique and Singer supra.
As to claims 17 and 18, Handique does not specifically disclose that the claimed crowding agent and denaturing agent.  Xi discloses in e.g., section 2.3. of p. 8, hybridizations of DNA MBs with DNA oligonucleotides were performed in a hybridization buffer consisting of a 10-mM phosphate buffer (pH 7.8), 900 mM NaCl, 1.3% polyethylene glycol (PEG) (“crowding agent”), and 30% formamide (referred to as NaCl/PEG hybridization buffer) (“DNA denaturant agent”) (Hristova et al., 2000). A hybridization buffer containing 25 mM Tris-HCl and 100 mM NaCl amended with 40% formamide was used for experiments with PNA MBs (referred to as TrisHCl/NaCl hybridization buffer) (Xi et al., 2003).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the crowding agent and denaturing agent because it would be desirable to utilize agents that are useful in making solutions with PNA MBs (peptide nucleic acid molecular beacon) (e.g., p. 8 of Xi).


Double Patenting
In light of applicant’s claim amendments, the prior nonstatutory double patenting rejection is modified and maintained. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,730,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the examined claims comprise substantially the same subject matter.  For example, examined claim 2 and patented claim 1 both comprise a fluidic device, comprising: a sample inlet; a fluidic channel in fluidic communication with the sample inlet, wherein the fluidic channel has a length of at least 1 cm and a length-to-width ratio of at least 5:1; a lysis region in fluidic communication with the fluidic channel; an amplification region; and a reaction region, wherein the reaction region contains a duplex DNA Invading Artificial Nucleic Acid (DIANA) for detecting a microbial genomic material from one or more microbial cells.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 6-7 of the reply, “One of ordinary skill in the art would have had no reasonable expectation of success in combining Handique and Singer to form such a fluidic device, rendering independent claim 2 non- obvious (see MPEP § 2143.02). Handique describes performing detection concurrently with PCR in a microfluidic cartridge (see paragraphs 392 and 412-414), and so does not teach separate regions for amplification and detection. By contrast, Singer does teach performing amplification and detection separately, but does not teach doing so in a fluidic device.”  
The Office respectfully disagrees.  In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant should further note that if the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection should be made.  Because of KSR, the Office recognizes that rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 82 USPQ2d at 1396.  Below are exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, the Office has clearly shown that there is an articulated reasoning with rational underpinning to support the legal conclusion of obviousness by applying rationale (G), which is the teaching-suggestion-motivation (TSM) rationale.  The Office has clearly and properly met the obviousness standard by articulating that one of ordinary skill in the art would be motivated to combine the teachings of Handique and Singer because Singer explicitly and/or implicitly teaches it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include duplex DIANAs because the composition facilitates a less complex method for target identification (e.g., [0049] of Singer). Furthermore, Singer points out more advantages to include duplex DIANAs in [0049].  Therefore, the combination of Handique and Singer is proper because persons skilled in the art would appreciate the teachings of Singer to improve Handique’s device.
In addition, in response to applicant's argument one of ordinary skill in the art would have had no reasonable expectation of success in combining Handique and Singer to form such a fluidic device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Handique explicitly and/or implicitly discloses alternative embodiments, which include separate regions for amplification and detection, in fig. 14A, et seq.  For example, in [0320] et seq. of Handique, Handique discloses a microfluidic cartridge 300 that comprises all reagents and materials necessary to perform steps of work-up, cell-lysis, polynucleotide isolation, pre-amplification processing, amplification, and detection of a sample. In some embodiments, a sample is introduced having one or more of the required reagents mixed therewith; in which case the remaining reagents are stored on the cartridge. Reagents and other materials may be stored on cartridge 300 in liquid reagent reservoirs R1-R4, microfluidic channels or chambers in a microfluidic network, and/or in a lysing chamber 302.  Microfluidic network 304 includes various microfluidic components as further described herein, including channels Ci, valves Vi, double valves V'i, gates Gi, mixing gates MGi, vents Hi, gas actuators (e.g., pumps) Pi, a first processing region B1, a second processing region B2, detection zones Di, air vents AVi, and waste zones Wi.  Thus, one of the processing regions is the amplification region, and the detection zone is the detection region. 
In response to applicant’s argument on p. 7-8 of the reply, “any combination of Handique and Singer that would include both an amplification region and a separate detection region would change the principle of operation of Handique, which the MPEP expressly forbids (see § 2143.01(VI)).”
The Office respectfully disagrees.  The combination of Handique and Singer would not change the principle operation of Handique because Handique explicitly and/or implicitly discloses alternative embodiments, which include separate regions for amplification and detection, in fig. 14A, et seq.  See for example, [0320] et seq. of Handique.  Furthermore, Handique explicitly and/or implicitly discloses using various reagents and materials in the cartridge to perform multiple steps, such as amplification and detection.  See for example, [0321] of Handique. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/28/2022